Name: Commission Regulation (EC) No 1504/95 of 29 June 1995 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 with regard to the transitional adjustment of certain rules on imports to the Community of certain egg and poultrymeat products from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  Europe
 Date Published: nan

 No L 147/20 Official Journal of the European Communities 30 . 6. 95EN COMMISSION REGULATION (EC) No 1504/95 of 29 June 1995 amending Regulations (EEC) No 2699/93 and (EC) No 1559/94 with regard to the transitional adjustment of certain rules on imports to the Community of certain egg and poultrymeat products from the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania in order to implement the Agricultural Agreement concluded during the Uruguay Round of negotiations Republic (2), as last amended by Regulation (EC) No 481 /95 (3), and Commission Regulation (EC) No 1559/94 of 30 June 1994 laying down detailed rules for the appli ­ cation in the poultrymeat and egg sectors of the arrange ­ ment provided for in the Interim Agreements between the Community, of the one part and Bulgaria and Romania, of the other part (4), as last amended by Regula ­ tion (EC) No 481 /95 ; whereas, since the levies are being replaced by customs duties from 1 July 1995, it is neces ­ sary to make transitional adjustments to these rules ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in par ­ ticular Article 3 ( 1 ) thereof, Whereas in order to take account of existing import arrangements in the eggs and poultrymeat sector and those resulting from the Agriculture Agreement concluded during the Uruguay Round of multilateral trade negotiations, transitional measures are needed to adjust the preferential concessions in the form of partial exemption from the import duty for certain egg and poul ­ trymeat products from the Republic of Poland, the Repu ­ blic of Hungary, the Czech Republic, the Slovak Repu ­ blic, the Republic of Bulgaria and Romania ; Whereas concessions were granted for certain products in the eggs and poultrymeat sectors under Commission Regulation (EEC) No 2699/93 of 30 September 1993 laying down detailed rules for the application in the poul ­ trymeat and egg sectors of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak HAS ADOPTED THIS REGULATION : Article 1 In Regulations (EEC) No 2699/93 and (EC) No 1559/94, the word 'levy' shall be replaced by the words 'cutoms duty laid down in the Common Customs Tariff each time that it appears. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1995 to 30 June 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1995. For the Commission Franz FISCHLER Member of the Commission (2) OJ No L 245, 1 . 10 . 1993, p. 88 . (3) OJ No L 49, 4. 3 . 1995, p. 22. (4 OJ No L 166, 1 . 7. 1994, p. 62.(') OJ No L 349, 31 . 12. 1994, p. 105.